Earl Warren: Number 62, Nathan Jackson, Petitioner, versus Wilfred Denno.
Daniel G. Collins: Mr. Chief Justice, may it please the Court. I'm Daniel G. Collins, counsel for petitioner. This case is here on writ of certiorari to the United States Court of Appeals for the Second Circuit. That court affirmed the order of the United States District Court for the Southern District of New York denying petitioner a writ of habeas corpus. Petitioner seeks the great writ on the ground with his rights under the Fourteenth Amendment to the United States Constitution, had been violated by his conviction for first degree premeditated murder in the courts in the State of New York. The murder of which petitioner was convicted took place shortly after 1 a.m. on June 14, 1960 in Brooklyn, New York. Not long thereafter, petitioner was arrested as he alighted from a taxi -- taxicab in the vicinity of Brooklyn's Cumberland Hospital. He was then suffering from gunshot wounds. At about 2:00 a.m., petitioner was questioned in the hospital's x-ray room by a police detective and there made a confession. The police notified the District Attorney's Office and an Assistant District Attorney came to the hospital and beginning at 3:55 a.m., took a second transcribed confession from petitioner.
Arthur J. Goldberg: (Inaudible)
Daniel G. Collins: No, it was taken in Ward 46, I believe Justice Goldberg.
Arthur J. Goldberg: (Inaudible)
Daniel G. Collins: It was approximately throughout an hour before the operation begun. Both confessions were introduced into evidence at the state trial. However, it is only the admission of the second confession that made to the Assistant District Attorney that petitioner contends violated his constitutional rights. At the time the second confession was taken, petitioner was suffering from bullet wounds in the liver and lung. He was about to undergo a lifesaving operation. He had lost approximately 500 cc's of blood. He had just been given injections of two drugs, demerol and scopolamine. He'd been asking for water but it had -- but it had been refused. He was lying on a hospital bed and his interrogators stood over. At one point, petitioner tried unsuccessfully to stop the interrogation saying, "Look, I can't go on." In all, the confession took approximately five minutes and was concluded at 4 a.m.
Speaker: Was the earlier confession (Inaudible)
Daniel G. Collins: It was different in one important regard sir. The -- in the earlier confession, petitioner did not say that he had fired the first shot in the exchange of gunfire which resulted in the murder. In his second confession to the Assistant District Attorney, he said that he had fired the first shot and I might say at this point that that was the only evidence in the entire record that -- that indicated the petitioner had in fact shot first or the other evidence indicated that he had not fired first. Since the confession -- since the conviction was for premeditated murder, of course that was an important factor in the case.
Potter Stewart: In the first confession, he did say at least that, “I shot the colored cop, I got the drop on him.”
Daniel G. Collins: Yes, he said, “I got the drop on him.”
Potter Stewart: Now, what's that mean as a term of argument?
Daniel G. Collins: I think in view of all the evidence in the case sir, that term meant that he had his gun out first. The evidence indicated he did so have his gun out first but then he fired all the other evidence that he fired after his -- the policeman whom he -- whom he killed have fired several shots.
Speaker: Did he take the stand?
Daniel G. Collins: Yes, he took the stand sir.
Speaker: (Inaudible)
Daniel G. Collins: Yes, he was reputed or said, “Don't be a hero.”
Speaker: (Inaudible)
Daniel G. Collins: He was charged with felony murder and premeditated murder, both and he was convicted only of premeditated murder and received the mandatory sentence of death.
Speaker: (Inaudible)
Daniel G. Collins: There was no -- there was no verdict on -- on felony murder sir. Petitioner's trial counsel did not object to the second confession, not to the Assistant District Attorney at the time it was introduced into evidence. However, during cross examination of the hospital physician, who attended the petitioner, counsel elicited the fact that demerol, one of the drugs that had been administered to him, while its normal effect was to relief pain also and I'm quoting, "Made one dopey." The physician then testified that while drug reaction is an individual matter, it takes about 15 minutes for demerol to be effective. “He also said that the fact that a patient is suffering from gunshot wounds and loss of blood,” I'm quoting again, "Would not make much difference in the time -- time of the drug's effectiveness.” Thereupon, petitioner's counsel objected to the use of the confession on the ground that it was obtained involuntarily. During his own testimony, petitioner said repeated -- repeatedly that he could not remember having been interrogated by the Assistant District Attorney. The trial court submitted the question of voluntariness to the jury with the instruction that if they found the confession to have been involuntary, they were to -- to exclude it and to base their determination of guilt or innocence only on the other evidence. The jury returned the general verdict to first degree premeditated murder, petitioner was sentence to death. The conviction was affirmed without an opinion by the New York Court of Appeals. However, the Court subsequently amended its remittitur to indicate that in passing on the question of voluntariness of petitioner's confession, it had of necessity passed on questions under the Due Process Clause of the Fourteenth Amendment to the United States Constitution. This Court denied certiorari. This habeas corpus proceeding was, thereafter, instituted in the Southern -- in the United States District Court for the Southern District of New York. The District Court, after examining the complete state record, denied petitioner a hearing and denied and refused to issue the writ. The Court of Appeals affirmed the District Court's order. Both courts filed opinions. Petitioner makes three arguments here. First, that the courts below erred in holding that the procedure employed by the New York courts to determine the admissibility of petitioner's confession did not violate the Due Process Clause of the Fourteenth Amendment. Second, the court -- that the courts below erred in determining the petitioner's confession was not involuntary as a matter of law and therefore, did not vitiate his conviction. Third, that the courts below erred in denying petitioner a hearing in the District Court for the purpose of determining the effect of the drugs demerol and scopolamine on his capacity to make a voluntary confession.
Speaker: Do you make any point about the judge's instructions to the jury?
Daniel G. Collins: I do not here make that point sir.
Speaker: You do not make that point?
Daniel G. Collins: No, sir.
Speaker: It was a denial of a request by Mr. Healy, was then represented to Judge Healy and then represented the defendant for a request which is denied, you don't make that point.
Daniel G. Collins: I do not make that point. I'll argue these points in the order that I have stated them which is the order in which they appear in petitioner's brief. This Court first said in Brown against Mississippi that the use of an involuntary confession in the state trial vitiates a conviction. That rule has been reiterated frequently and the Court has made it very clear and as early as well as its latest cases, the last two being Lynumn against Illinois and Haynes against Washington this year. That in the face of an involuntary confession, a state conviction will not stand regardless of the sufficiency of the other evidence to sustain the conviction. But the constitutional rule of Brown against Mississippi is at least in the opinion of New York and other jurisdictions that employ a similar admissibility procedure subject to one crucial qualification, that is that there maybe introduced into evidence without vitiate a -- vitiating a conviction. Any confession which is not involuntary as a matter of law, that is any question whose voluntariness is a fair question of fact, provided the jury is instructed to disregard the confession if it finds it to have been involuntary. The authority for -- for -- for this view is said to be Stein against New York, also dictum in Spano against New York, also a statement by this Court and its opinion in Rogers against Richmond to the effect that the procedure for determining admissibility of confessions may matter for state procedure. Petitioner contends that this idea and the admissibility procedure that springs from it is fundamentally and demonstratively in conflict with the general rule that admission of an involuntary confession must vitiate a conviction. Under the New York procedure, the constitutional protection against coerced confession is largely an illusion. Constitutionality of the New York -- the deficiency, constitutional deficiency of the New York procedure can best be illustrated --
William J. Brennan, Jr.: Illustrated Mr. Collins, what you're saying is that Constitution should be a determination out of the presence of the jury on contested facts should be plea by the Judge of voluntariness or involuntariness, is that it?
Daniel G. Collins: Yes, petitioner submits in his brief that the only adequate --
William J. Brennan, Jr.: But which goes beyond that if the Judge decided what was voluntary then absolute a requirement that the Judge also submit for the jury decision whether indeed it was voluntary.
Daniel G. Collins: No, I think and I -- in the petitioner's brief, it's stated that that -- that the petitioner feels that question doesn't arise to a constitutional question.
William J. Brennan, Jr.: I see.
Daniel G. Collins: And I believe that while the procedure in the federal courts is not entirely clear, some federal courts follow the procedure suggest the so-called Massachusetts variant as some courts simply require the judge to make the permanent -- the decision of fact. The constitutional deficiency of the New York procedure can best be illustrated by assuming that the jury did in facto -- in fact, took one of the several causes of action that was open to it under the trial court's instructions. That is that they found the confession to have been involuntary and that they also found that there was enough -- there was sufficient other evidence to sustain a conviction. Of course, because the jury rendered the general verdict, we have no way of knowing whether that was in fact what the jury did but because we do not, it is only fair and testing petitioner's constitutional rights to assume that the jury took the cause of action that petitioner contends it was most disadvantageous to him. On the assumptions given, we thus have a situation in which the Brown protection would have had meaning for petitioner, only if he had been able to establish to the satisfaction of the trial judge or later to the satisfaction of the New York Court of Appeals, that a finding of voluntariness would have been unreasonable finding as a matter of law. Otherwise, the confession would go to the jury as it did in this case and a conviction would stand despite the fact that on our assumptions, the jury found it to have been involuntary and perhaps we might also assume that the judge would have found it to have been involuntary as well, if he had been asked that question. What I'm saying is that in effect, all it takes for a prosecutor to place any confession before a New York jury is to present enough proof of voluntariness to raise a fair question of fact on this issue. I suggest that as a practical matter, this is a very easy burden for the prosecution and one that is completely unfair to the defendant. It is also necessary to recognize of course, that there is no legitimate relationship between constitutional protection and the degree of certainty of constitutional violation. That this is so and that the New York procedure flies in the phase of this conclusion, is apparent from the rationale of the rule that coerced confession vitiate a conviction. Thank you.